DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This action is in response to the preliminary amendment submitted November 17, 2021.
Claim 1 has been cancelled
Claims 2-22 have been newly submitted.
Claims 2-22 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 2-6 recite a combination of devices and therefore recite a machine.
Claims 7-16 recite a series of steps and therefore recite a process.
Claims 17-22 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 2, 7, and 17, as a whole, are directed to the abstract idea of determining a travel package based on previously acquired items, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interaction (including advertising, marketing or sales activities or behaviors) by reciting querying and presenting a travel package based upon a travel item a user has already obtained which is a sales activity. See MPEP 2106.04(a)(2)(II)(B). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by reciting rules and instructions for identifying additional travel items to create a travel package for presentation to a user.  See MPEP 2106.04(a)(2)(II)(C).  The claims recite a mental processes because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by reciting observing already obtained travel items, evaluating related items, and presenting a travel package of obtained and related items.  See MPEP 2106.04(a)(2)(III). The method of organizing human activity and mental process of “determining a travel package based on previously acquired items,” is recited by claiming the following limitations: receiving a query, identifying obtained travel items, modifying a travel query, executing the modified travel query, and outputting a travel package. The mere nominal recitation of a data store, a processor, a computing device, a search interface, and a non-transitory computer-readable storage medium does not take the claim of the method of organizing human activity or mental process groupings. Thus, the claim recites an abstract idea.
With regards to Claims 5, 8, 10-11, 16, 20, and 22, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: outputting a second travel package, identifying a plurality of travel packages, identifying the first travel package, determining a travel items meets a query, determining an item was obtained prior to receiving the query, determining each travel package satisfies a rule, associating a confirmation code, identifying a travel package based on rules, and determining a travel package satisfies a set of rules.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 2, 7, and 17 recite the additional elements: a data store, a processor, a computing device, a search interface, and a non-transitory computer-readable storage medium. These data store, processor, computing device, search interface, and non-transitory computer-readable storage medium limitations are no more than mere instructions to apply the exception using a generic computer component. The computing session limit the field of use by generally linking the identified abstract idea to the internet field. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of booking a travel package in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing travel agency process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 2, 7, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a data store, a processor, a computing device, a non-transitory computer readable medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), and retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a data store (Specification [0045]), a processor (Specification [0098]), a computing device (Specification [0036]), a search interface (Specification [0024], [0081]), a non-transitory computer-readable storage medium (Specification [0039]). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a data store, a processor, a computing device, a non-transitory computer readable medium. See MPEP 2106.05(f). The claims recite instructions to implement the abstract idea on a computer by providing a user interface, and responding to a user interface using the computer's ordinary ability to display and process data inputs. (See MPEP 2106.05(f) accessing information through a mobile interface Intellectual Ventures v. Erie Indem. Co.; Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc.). The claims limit the field of use by reciting computing sessions. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 15, the additional elements do not amount to significantly more than the judicial exception. Claims 15 recite a generic computer performing generic computer functions by reciting generating and transmitting an electronic invitation. Regarding claims 15, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): generating and transmitting an electronic invitation (Specification [0021]). See MPEP 2106.05(d)(I)(2). Claims 15 add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by generating and transmitting an electronic invitation. See MPEP 2106.05(f). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 3-6, 9, 12-14, 18-19, and 21, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2-10 and 12-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Razza et al. (U.S. P.G. Pub. 2006/0064410 A1), hereinafter Razza.

Claim 2. 
Razza discloses a system comprising: 
a data store configured to store travel items (Razza [0024] database 45); and 
a processor in communication with the data store (Razza [0024] network server coupled to a user computer), wherein the processor executes computer-executable instructions that, when executed, configure the processor to perform operations including: 
during a current computing session with a current computing device associated with a traveler (Razza [0024] user computer), 
receiving a travel item query (Razza [0023] user inputted search criteria; [0029] travel search); 
identifying a first travel item that was obtained by the traveler during a prior computing session with a prior computing device, wherein the current computing session is separate from the prior computing session (Razza [0024] database; [0027] application server formulates queries; [0043] user has selected a flight; [0045], [0048] user inputted search criteria associated with the original selected flight is saved in the booking exit window; [0062] window displayed when a user selects a flight to book and this window includes a cross sell module; [0065] user returns and uses a link to re-run the search without re-entering the criteria; [0081] return to the travel site in a reasonable amount of time); 
automatically modifying the travel item query to form a modified travel item query, wherein the modified travel item query includes at least one of a temporal criterion related to the first travel item or a positional criterion related to the first travel item (Razza [0040] search for cross-sell products; [0048] a search is run for the cross-sell product using the earlier flight selection; [0060] obtain package information; Fig. 6 item 545 airports within 70 miles; Fig. 12 Sort packages by: distance); 
executing the modified travel item query to identify potential search results including a first travel package from the data store, wherein the first travel package includes (i) the first travel item that was obtained by the traveler prior to receiving the travel item query, and (ii) a related travel item from the data store, and wherein the related travel item of the first travel package satisfies the modified travel item query (Razza [0048] a search is run for the cross-sell product using the earlier flight selection; [0062] cross sell module 575 shows multiple packages); and 
outputting at least the first travel package as a search result responsive to the travel item query (Razza [0052] cross-sell module has displayed a possible flight and hotel package deal; [0062] cross sell module 575 shows multiple packages).

Claim 3. 
Razza discloses the elements of Claim 2, as shown above. Additionally, Razza discloses:
wherein the modified travel item query includes the temporal criterion, and wherein the temporal criterion specifies at least one of a duration of use of the first travel item or a date of use of the first travel item (Razza [0029], [0061], [0070], [0071], [0074] user search criteria includes dates of travel; [0045], [0048] user inputted search criteria associated with the original selected flight is saved in the booking exit window; [0062] window displayed when a user selects a flight to book and this window includes a cross sell module; [0065] user returns and uses a link to re-run the search without re-entering the criteria).

Claim 4. 
Razza discloses the elements of Claim 2, as shown above. Additionally, Razza discloses:
wherein the modified travel item query includes the positional criterion, and wherein the positional criterion specifies at least one of a location of a travel item or a distance between travel items (Razza Fig. 6 item 545 airports within 70 miles; Fig. 12 Sort packages by: distance; [0029], [0071], [0074] user search criteria includes a destination).

Claim 5. 
Razza discloses the elements of Claim 2, as shown above. Additionally, Razza discloses:
the potential search results include a second travel package (Razza [0062] cross sell module 575 shows multiple packages), 
the second travel package includes (i) the first travel item that was obtained by the traveler during the prior computing session, and (ii) another related travel item from the data store (Razza [0062] cross sell module 575 shows multiple packages), and 
the another related travel item satisfies the modified travel item query (Razza [0062] cross sell module 575 shows multiple packages); and 
outputting at least the first travel package as a search result responsive to the travel item query further includes outputting the second travel package as the search result responsive to the travel item query (Razza [0062] cross sell module 575 shows multiple packages).

Claim 6. 
Razza discloses the elements of Claim 2, as shown above. Additionally, Razza discloses:
wherein the current computing device and the prior computing device are a same computing device (Razza [0024] user computer).

Claim 7. 
Razza discloses a computer-implemented method as implemented by a processor configured with specific computer-executable instructions, the computer-implemented method comprising: 
receiving, from a computing device, a travel item query submitted on behalf of a traveler via a search interface presented by the computing device (Razza Fig. 6 item 545; Fig. 12 item 820; Fig. 14; [0023] user inputted search criteria; [0029] user enters search criteria); 
identifying a first travel item that was obtained by the traveler prior to receiving the travel item query (Razza [0024] database; [0027] application server formulates queries; [0043] user has selected a flight; [0045], [0048] user inputted search criteria associated with the original selected flight is saved in the booking exit window; [0062] window displayed when a user selects a flight to book and this window includes a cross sell module; [0065] user returns and uses a link to re-run the search without re-entering the criteria; [0081] return to the travel site in a reasonable amount of time); 
automatically modifying the travel item query to form a modified travel item query, wherein the modified travel item query includes at least one of a temporal criterion related to the first travel item or a positional criterion related to the first travel item (Razza [0040] search for cross-sell products; [0048] a search is run for the cross-sell product using the earlier flight selection; [0060] obtain package information; Fig. 6 item 545 airports within 70 miles; Fig. 12 Sort packages by: distance); 
executing the modified travel item query to identify a first travel package, the first travel package including (i) the first travel item obtained by the traveler prior to receiving the travel item query, (ii) and a related travel item, wherein the related travel item of the first travel package satisfies the modified travel item query (Razza [0048] a search is run for the cross-sell product using the earlier flight selection; [0062] cross sell module 575 shows multiple packages); and 
outputting one or more search results responsive to the travel item query for presentation by the search interface, the one or more search results including the first travel package (Razza [0052] cross-sell module has displayed a possible flight and hotel package deal; [0062] cross sell module 575 shows multiple packages).

Claim 8. 
Razza discloses the elements of Claim 7, as shown above. Additionally, Razza discloses wherein executing the modified travel item query to identify the first travel package comprises: 
executing the modified travel item query to identify a plurality of travel packages, wherein the plurality of travel packages includes the first travel package, and wherein each travel package of the plurality of travel packages includes (i) the first travel item obtained by the traveler prior to receiving the travel item query, and (ii) a related travel item that satisfies the modified travel item query (Razza [0048] a search is run for the cross-sell product using the earlier flight selection; [0062] cross sell module 575 shows multiple packages); and 
identifying, from the plurality of travel packages, the first travel package (Razza [0048] a search is run for the cross-sell product using the earlier flight selection; [0062] cross sell module 575 shows multiple packages).

Claim 9. 
Razza discloses the elements of Claim 8, as shown above. Additionally, Razza discloses: 
wherein the plurality of travel packages includes a second travel package, and wherein the one or more search results responsive to the travel item query include the second travel package (Razza [0062] cross sell module 575 shows multiple packages).

Claim 10. 
Razza discloses the elements of Claim 7, as shown above. Additionally, Razza discloses wherein executing the modified travel item query to identify the first travel package further comprises: 
determining that the related travel item satisfies the modified travel item query (Razza [0040] search for cross-sell products; [0048] a search is run for the cross-sell product using the earlier flight selection; [0060] obtain package information; Fig. 6 item 545 airports within 70 miles; Fig. 12 Sort packages by: distance); and 
determining that the related travel item satisfying the modified travel item query and the first travel item that was obtained by the traveler prior to receiving the travel item query can be combined into the first travel package (Razza [0040] search for cross-sell products; [0048] a search is run for the cross-sell product using the earlier flight selection; [0060] obtain package information; Fig. 6 item 545 airports within 70 miles; Fig. 12 Sort packages by: distance; [0068] cross sell module includes packages based on the flight selection and provides a link).

Claim 12. 
Razza discloses the elements of claim 12 as shown above in claim 4.

Claim 13. 
Razza discloses the elements of claim 13 as shown above in claim 3.

Claim 14. 
Razza discloses the elements of Claim 7, as shown above. Additionally, Razza discloses:
wherein the first travel item was obtained by the traveler during a first computing session, wherein the travel item query is received and the first travel package is output during a second computing session, and wherein the second computing session is subsequent to the first computing session (Razza [0058] email itinerary link; [0065]-[0066], [0068] email may contain a cross sell module; [0067] chosen flight).

Claim 15. 
Razza discloses the elements of Claim 7, as shown above. Additionally, Razza discloses: 
generating an electronic invitation to conduct the travel item query based at least in part on the first travel item obtained by the traveler, wherein the electronic invitation includes a link to the search interface (Razza [0058] email itinerary link; [0065]-[0066], [0068] email may contain a cross sell module; [0067] chosen flight); and 
transmitting, to the computing device, the electronic invitation to conduct the travel item query (Razza [0058] email itinerary link; [0065]-[0066], [0068] email may contain a cross sell module; [0067] chosen flight).

Claim 16. 
Razza discloses the elements of Claim 7, as shown above. Additionally, Razza discloses:
associating a confirmation code of the first travel item that was obtained by the traveler with the related travel item of the first travel package (Razza [0062] email itinerary link).

Claim 17. 
Razza discloses a non-transitory, computer-readable storage medium including computer-executable instructions that, when executed by a processor, cause the processor to perform operations including: 
receiving a travel item query that was submitted on behalf of a traveler via a search interface (Razza Fig. 6 item 545; Fig. 12 item 820; Fig. 14; [0023] user inputted search criteria; [0029] user enters search criteria); 
identifying a first travel item that was obtained by the traveler prior to receiving the travel item query (Razza [0024] database; [0027] application server formulates queries; [0043] user has selected a flight; [0045], [0048] user inputted search criteria associated with the original selected flight is saved in the booking exit window; [0062] window displayed when a user selects a flight to book and this window includes a cross sell module; [0065] user returns and uses a link to re-run the search without re-entering the criteria; [0081] return to the travel site in a reasonable amount of time); 
automatically modifying the travel item query to form a modified travel item query including at least one of a temporal criterion related to the first travel item or a positional criterion related to the first travel item (Razza [0040] search for cross-sell products; [0048] a search is run for the cross-sell product using the earlier flight selection; [0060] obtain package information; Fig. 6 item 545 airports within 70 miles; Fig. 12 Sort packages by: distance); 
executing the modified travel item query to identify a first travel package, the first travel package including (i) the first travel item obtained by the traveler and (ii) a related travel item, wherein the related travel item of the first travel package satisfies the modified travel item query (Razza [0048] a search is run for the cross-sell product using the earlier flight selection; [0062] cross sell module 575 shows multiple packages); and 
outputting the related travel item as a search result corresponding to the travel item query (Razza [0052] cross-sell module has displayed a possible flight and hotel package deal; [0062] cross sell module 575 shows multiple packages).

Claim 18. 
Razza discloses the elements of Claim 17, as shown above. Additionally, Razza discloses wherein automatically modifying the travel item query to form the modified travel item query comprises 
determining the temporal criterion or the positional criterion based at least in part on an attribute of the first travel item (Razza [0029], [0061], [0070], [0071], [0074] user search criteria includes dates of travel; [0045], [0048] user inputted search criteria associated with the original selected flight is saved in the booking exit window; [0062] window displayed when a user selects a flight to book and this window includes a cross sell module; [0065] user returns and uses a link to re-run the search without re-entering the criteria; Fig. 6 item 545 airports within 70 miles; Fig. 12 Sort packages by: distance; [0029], [0071], [0074] user search criteria includes a destination).

Claim 19. 
Razza discloses the elements of Claim 17, as shown above. Additionally, Razza discloses 
wherein the first travel item was obtained by the traveler during a first session, and wherein the travel item query was submitted on behalf of the traveler during a second session subsequent to the first session (Razza [0058] email itinerary link; [0065]-[0066], [0068] email may contain a cross sell module; [0067] chosen flight).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 and 20-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Razza in view of Lynch et al. (U.S. P.G. Pub. 2006/0155639 A1), hereinafter Lynch.

Claim 11. 
Razza discloses the elements of Claim 8, as shown above. Additionally, Razza discloses wherein executing the modified travel item query to identify the plurality of travel packages further comprises: 
determining that each travel package in the plurality of travel packages satisfies a rule governing which related items can be combined into a travel package with the first travel item that was obtained by the traveler prior to receiving the travel item query.
Razza discloses providing cross-sell products that are related to the originally searched travel item such as offering rental cars when a flight is searched (Razza [0040], [0048], [0082] other travel-related products and services). However, Razza does not disclose rules for determining whether a product can be considered a cross-sell product for a particular customer, but Lynch does (Lynch [0086] exclusionary rules are applied to cross-sell products and/or services to identify products that are both applicable to the customer and for which the customer is eligible). One of ordinary skill in the art would have recognized that applying the known technique of using exclusionary rules to identify cross sell products of Lynch to the cross-sell product module of Razza would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lynch to the teaching of Razza would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such exclusionary rules for cross-sell products. Further, applying exclusionary rules to Razza, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient identification of relevant search results by eliminating products that the customer is not eligible to receive from the products searched in a cross-sell product search.

Claim 20. 
Razza discloses the elements of Claim 17, as shown above. Regarding the following limitation: 
wherein the first travel package is identified based at least in part on a set of rules for assembling deferred travel packages.
Razza discloses providing cross-sell products that are related to the originally searched travel item such as offering rental cars when a flight is searched (Razza [0040], [0048], [0082] other travel-related products and services). However, Razza does not disclose rules for determining whether a product can be considered a cross-sell product for a particular customer, but Lynch does (Lynch [0086] exclusionary rules are applied to cross-sell products and/or services to identify products that are both applicable to the customer and for which the customer is eligible). One of ordinary skill in the art would have recognized that applying the known technique of using exclusionary rules to identify cross sell products of Lynch to the cross-sell product module of Razza would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lynch to the teaching of Razza would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such exclusionary rules for cross-sell products. Further, applying exclusionary rules to Razza, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient identification of relevant search results by eliminating products that the customer is not eligible to receive from the products searched in a cross-sell product search.

Claim 21. 
Razza in view of Lynch teaches the elements of Claim 20, as shown above. Regarding the following limitation: 
wherein the set of rules identifies travel items that correspond to each other and are eligible for combination.
Razza discloses providing cross-sell products that are related to the originally searched travel item such as offering rental cars when a flight is searched (Razza [0040], [0048], [0082] other travel-related products and services). However, Razza does not disclose rules for determining whether a product can be considered a cross-sell product for a particular customer, but Lynch does (Lynch [0086] exclusionary rules are applied to cross-sell products and/or services to identify products that are both applicable to the customer and for which the customer is eligible). One of ordinary skill in the art would have recognized that applying the known technique of using exclusionary rules to identify cross sell products of Lynch to the cross-sell product module of Razza would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lynch to the teaching of Razza would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such exclusionary rules for cross-sell products. Further, applying exclusionary rules to Razza, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient identification of relevant search results by eliminating products that the customer is not eligible to receive from the products searched in a cross-sell product search.

Claim 22. 
Razza in view of Lynch teaches the elements of Claim 21, as shown above. Regarding the following limitation: 
wherein the operations further include determining that the first travel item obtained by the traveler and the related travel item satisfy the set of rules.
Razza discloses providing cross-sell products that are related to the originally searched travel item such as offering rental cars when a flight is searched (Razza [0040], [0048], [0082] other travel-related products and services). However, Razza does not disclose rules for determining whether a product can be considered a cross-sell product for a particular customer, but Lynch does (Lynch [0086] exclusionary rules are applied to cross-sell products and/or services to identify products that are both applicable to the customer and for which the customer is eligible). One of ordinary skill in the art would have recognized that applying the known technique of using exclusionary rules to identify cross sell products of Lynch to the cross-sell product module of Razza would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lynch to the teaching of Razza would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such exclusionary rules for cross-sell products. Further, applying exclusionary rules to Razza, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient identification of relevant search results by eliminating products that the customer is not eligible to receive from the products searched in a cross-sell product search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628